                                                                                 --·----·--"-
                                                                USDC SD\\'
UNITED STATES DISTRICT COURT                                    J)QCU!\IENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRO\ICALLY ff LED
                                                                DOC#:
AKEEL ABDUL JAMIEL,                                                     --------
                                                                DATE FILED:(o/l4 /I']
                            Plaintiff,

                       -against-
                                                                 No. 17-CV-7172 (NSR)
DEP. M. WASHBURN, CLP CALANGELO;                                  OPINION & ORDER
DEPUTY GURRIERI, DEPUTY SHAW, DEPUTY
J. FRIES, CAPTAIN SMITH, PUGH, DEPUTY M.
SHAW, DEPUTY MONTIFERI
                        Defendants.

NELSONS. ROMAN, United States District Judge

        Plaintiff Akeel Abdul Jamiel brings this prose action pursuant 42 U.S.C. § 1983 based

on incidents occurring during his confinement at the Sullivan County Jail. He filed a Second

Amended Complaint on April 20, 2018 ("SAC"). (ECF No. 40.)

        Presently before the Court are motions to dismiss filed by Defendants, one by Defendants

Calangelo, Gurrieri, and Smith and one by Defendants Fries, Montiferi, Pugh, Shaw, M. Shaw,

and Washburn, for failure to state a claim for which relief may be granted pursuant to Federal

Rules of Civil Procedure Rule 12(b)( 6).

        For the reasons that follow, Defendants' motions are GRANTED.

                                           BACKGROUND

   I.      Factual Background


        The following facts are drawn from the SAC and are accepted as true for the purposes of

these motions.

        In September of 2017, staff members of the Sullivan County Jail "sexually harassed

[Plaintiff] and discriminated against [him] and [his sexuality]." (SAC p. 3.) Plaintiff alleges that
those staff members referred to him as a “homo-sexual” constantly and that they “continuously

defamed [his] character.” (Id.) Moreover, those staff members told other inmates that Plaintiff

was a “homo-sexual” in order to belittle him, causing Plaintiff to “get into an altercation with

another inmate.” (Id.)

   II.      Procedural Background

         Plaintiff commenced this action through a Complaint filed on September 20, 2017. (ECF

No. 2.) On December 27, 2017, the Court received a letter and additional materials that Plaintiff

sought to add to his Complaint. (ECF No. 20.) In response, the Court issued a memorandum

endorsement providing Plaintiff a date by which to amend his Complaint and instructing him that

“[t]he amended complaint will replace, not supplement, the current complaint.” (ECF No. 26.)

The Court amended its previous memorandum endorsement to provide Plaintiff with an

extension of time to amend his Complaint and again reminded Plaintiff that any amended

complaint would replace his existing Complaint. (ECF No. 30.)

         Plaintiff filed an Amended Complaint on March 1, 2018. (ECF No. 32.) However,

Plaintiff’s Amended Complaint did not include most of the claims from his initial Complaint,

and, on April 5, 2018, the Court issued another memorandum endorsement directing Plaintiff to

file a Second Amended Complaint if he still desired to assert the claims from his initial

Complaint. (ECF No. 39.) For a third time, Plaintiff was informed that an amended complaint

replaces and does not supplement a previous version of a complaint. The SAC was filed on

April 20, 2018. (ECF No. 40.)

                                     LEGAL STANDARDS

         To survive a Rule 12(b)(6) motion, a complaint must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A



                                                 2
claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.” Id. at 679. In considering a Rule 12(b)(6)

motion, the Court must take all material factual allegations as true and draw reasonable

inferences in the non-moving party’s favor, but the Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)) (internal quotation marks omitted). Similarly, the Court is not

required to credit “mere conclusory statements” or “[t]hreadbare recitals of the elements of a

cause of action.” Iqbal, 556 U.S. at 678.

       Further, a court is generally confined to the facts alleged in the complaint for the

purposes of considering a motion to dismiss pursuant to Rule 12(b)(6). Cortec Indus. v. Sum

Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents

attached to the complaint, statements or documents incorporated into the complaint by reference,

matters of which judicial notice may be taken, public records, and documents that the plaintiff

either possessed or knew about, and relied upon, in bringing the suit. See Kleinman v. Elan

Corp., 706 F.3d 145, 152 (2d Cir. 2013).

       Where, as here, a plaintiff proceeds pro se, the court must construe the complaint

liberally and interpret it to “raise the strongest arguments that [it] suggest[s].” Askew v. Lindsey,

No. 15-CV-7496(KMK), 2016 WL 4992641, at *2 (S.D.N.Y. Sept. 16, 2016) (quoting Sykes v.

Bank of America, 723 F.3d 399, 403 (2d Cir. 2013)). Yet, “the liberal treatment afforded to pro

se litigants does not exempt a pro se party from compliance with relevant rules of procedural and

substantive law.” Id. (quoting Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013)).



                                                  3
                                           DISCUSSION

       After interpreting the SAC to raise the strongest arguments it suggests, the Court finds

that Plaintiff’s SAC must be dismissed because it contains no allegations to support any facially

plausible claim against any named Defendant. Plaintiff fails to allege that he suffered any

constitutional deprivation for which he is entitled to recover under § 1983. Assuming Plaintiff

had stated facially plausible claims, he did not allege that any named Defendant was personally

involved in those violations.

       I.      Failure to state a claim

       Plaintiff’s allegation that he was sexually harassed because staff at the Sullivan County

Jail called him a “homo-sexual” does not amount to a constitutional violation. It is well

established in the Second Circuit that allegations of verbal harassment, without more, are not

actionable under § 1983. Williams v. Dubray, 557 F. App’x 84, 86 (2d Cir. 2014); Johnson v.

Eggersdorf, 8 F. App’x 140, 143 (2d Cir. 2001) (“In this Circuit, allegations of verbal

harassment are insufficient to base a § 1983 claim if no specific injury is alleged.”); Purcell v.

Coughlin, 790 F.2d 263, 265 (2d Cir. 1986). Plaintiff alleges that the staff at the jail “belittle[d]”

him and “assassinate[d]” his personality by referring to him as a “homo-sexual” to other inmates,

but these allegations amount to nothing more than verbal harassment. In the injuries portion of

Plaintiff’s SAC, he states that “thir [sic] physical abuse [ ] led [him] to engage in a physical

altercation.” (SAC ¶ 4.) Generously interpreting this as a reference to physical abuse by

Defendants, the allegation is conclusory and not enough to show that Plaintiff endured anything

beyond verbal harassment.

       Plaintiff’s remaining allegations are also conclusory and insufficient to support any

facially plausible claim for relief. He alleges that he was discriminated against but does not



                                                  4
describe the discrimination beyond using the word in his SAC. (SAC p. 3.) Such bare

allegations are do not support a facially plausible claim. McMillan v. Togus Reg’l Office, Dep’t

of Veterans Affairs, 120 F. App’x 849, 852 (2d Cir. 2005) (citing Graham v. Henderson, 89 F.3d

75, 82 (2d Cir. 1996)) (noting that conclusory allegations of discrimination are insufficient to

support a § 1983 action). Plaintiff contends that Defendants “accusations” caused him to get into

an altercation with another inmate, but this does not amount to an allegation that Defendants

violated the law. Plaintiff does not allege whether the fight was started by him or the other

inmate and provides no facts about the altercation beyond that it occurred. Also, there is no

indication that Defendants knew that the inmate would approach Plaintiff, that there would be an

altercation, or that they intended one to occur. Accordingly, Plaintiff failed to state a claim upon

which relief can be granted and his SAC is dismissed.

       II.     Personal involvement

       Section 1983 imposes liability for “conduct which ‘subjects, or causes to be subjected’

the complainant to a deprivation of a right secured by the Constitution and laws.” Rizzo v.

Goode, 423 U.S. 362, 370 – 71 (1976). “[P]ersonal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.” McKinnon v.

Patterson, 568 F.2d 930, 934 (2d Cir. 1977). Accordingly, to survive a motion to dismiss, a

complaint must include specific factual allegations as to how each defendant is personally

involved in the alleged illegal activities. See, e.g., Liffiton v. Keuker, 850 F.2d 73, 76 (2d Cir.

1988); Flemming v. Wright, No. 11-CV-804(NAM)(TWD), 2013 WL 4804493, at *8 n.11

(N.D.N.Y. Sept. 9, 2013); Jones v. Westchester Cty. Dep’t of Corr. Med. Dep’t, 557 F. Supp. 2d

408, 417 (S.D.N.Y.,2008); Jones v. Fischer, No. 07-CV-7589(DC), 2008 WL 3174510, at *6

(S.D.N.Y. Aug. 7, 2008) (dismissing a plaintiff’s complaint against certain defendants because



                                                  5
the plaintiff “fail[ed] to allege their personal involvement with sufficient specificity”).

       Assuming Plaintiff stated a facially plausible claim, which he did not, Plaintiff’s SAC

would be dismissed because he did not allege that any named Defendant was personally

involved. Plaintiff’s claims are levelled against “the following individuals who were the staff of

Sullivan count [sic] jail.” (SAC p. 3.) Interpreting the SAC liberally, the Court understands

Plaintiff to refer to the named Defendants even though he does not list or otherwise name them

in the facts section of the SAC. Even then, Plaintiff’s broad, conclusory allegation is not enough

to plausibly establish the personal involvement of any Defendant. “Conclusory accusations

regarding a defendant’s personal involvement in the alleged violation, standing alone, are not

sufficient, and supervisors cannot be held liable based solely on the alleged misconduct of their

subordinates.” See Lindsey v. Butler, 43 F. Supp. 3d 317, 329 (S.D.N.Y. 2014). A blanket

accusation, like the one in this case, is conclusory.

       Plaintiff has already received two opportunities to amend his Complaint, yet his SAC

fails to state any plausible claim for relief. He has been reminded time and again through

memorandum endorsements that any amended complaint must include all claims Plaintiff

intended to assert. However, Plaintiff has not yet been instructed in what is required to state a

facially plausible claim for relief, and so, in deference to Plaintiff’s pro se status, dismissal with

prejudice is not warranted at this stage. But cf. Brown v. Murphy, No. 16-CV-0710(NSR), 2019

WL 2325777, at *4 (S.D.N.Y. May 30, 2019) (dismissing a plaintiff’s complaint with prejudice

because the plaintiff had the opportunity to, and did, amend his complaint the second time after

the Court “carefully outlined the law on what was required to plead a facially plausible [claim]”).

Therefore, the Court declines to dismiss Plaintiff’s SAC with prejudice or to treat Defendants’

motions as motions for summary judgment.



                                                   6
       Accepting the facts in the SAC as true and making every plausible inference in Plaintiff’s

favor, employees of the Sullivan County Jail mischaracterized his sexuality to other inmates in

an effort to belittle Plaintiff. Verbal harassment, particularly by prison officials, is deplorable

behavior. However, verbal harassment alone does not rise to a constitutional violation, as

discussed supra, and any claim based on this allegation will be denied if raised in a Third

Amended Complaint. If Plaintiff elects to file another amended complaint, that complaint must

include any and all claims that Plaintiff intends to raise. Moreover, Plaintiff must state those

claims in more than a conclusory manner and should detail, if known, the date of any alleged

incident, a description of what transpired, and names and actions of involved Defendants.

Plaintiff also must sufficiently allege that he exhausted his remedies. Plaintiff is cautioned that

he should only file a Third Amended Complaint if he is able to state a facially plausible claim for

relief. If he files a Third Amended Complaint and it is dismissed, it will be dismissed with

prejudice. The Court will grant no further amendments.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motions to dismiss the SAC are GRANTED.

Plaintiff shall have until July 15, 2019 to amend his SAC in accordance with this Opinion. No

additional amendments will be granted thereafter. If Plaintiff elects to file a Third Amended

Complaint, Defendants shall have until twenty-one days from the date of Plaintiff’s filing to

move or file responsive pleadings. Plaintiff is advised that any amended pleading is separate

from the initial Complaint and any prior Amended Complaint and should include all facts and

claims Plaintiff intends to assert. If Plaintiff does not amend his pleading by the aforementioned

date, the entirety of this action, including Plaintiff’s state law claims, will be dismissed.




                                                   7
         If Plaintiff elects to file a Third Amended Complaint, Defendants are directed to answer

or otherwise respond on or before August 14, 2019.

         The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 71

and 80, mail a copy of this order to the Plaintiff, and file proof of service on the docket.



Dated:    June 14, 2019                                       SO ORDERED:
          White Plains, New York
                                                                          ~~:---7
                                                                      /,✓•2y,\_ _,,/
                                                               /,/"      /L✓~--

                                                          NELSQN S. ROMAN
                                                        United States District Judge




                                                   8
